FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                       April 25, 2014
                                      TENTH CIRCUIT
                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court



 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,                            No. 13-6264
                                                    (D.C. No. 5:85-CR-00206-D-1)
 v.                                                         (W.D. Okla.)

 BRIAN PATRICK SPENSER
 PERCEVAL,

           Defendant - Appellant.


                                   ORDER AND JUDGMENT*


Before LUCERO, TYMKOVICH, and PHILLIPS, Circuit Judges.


       Brian Patrick Spenser Perceval appeals the denial of his request for coram nobis

relief. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.




       *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
                                             I

       In October 1985, Perceval was convicted of possessing a homemade knife in

prison, in violation of 18 U.S.C. § 1791(a)(2). He was sentenced to one year of

imprisonment, consecutive to the sentence he was then serving. Perceval challenged his

conviction on appeal, and this court summarized the issues he raised as follows:

       (1) the trial court erred in refusing to grant his motion to dismiss because
       the evidence was insufficient to sustain a conviction on the grounds that
       there was no intent; (2) what intent, if any, is required by one violating 18
       U.S.C. § 1791; (3) the jury must be instructed that it must find beyond a
       reasonable doubt that the object in question was made by the appellant with
       the purpose of being used as a weapon or as a means of facilitating escape;
       and (4) whether the statute is vague and overly broad because there is no
       requirement of intent.

United States v. Perceval, 803 F.2d 601, 602 (10th Cir. 1986). His conviction was

affirmed. Id. at 604. Perceval proceeded to file a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2255, which the district court denied. His motion to alter or

amend the judgment under Fed. R. Civ. P. 59(e), arguing that he could not have been

convicted under the recently amended 18 U.S.C. § 1791, was also denied. This court

affirmed both denials.

       In August 2013, Perceval petitioned for a writ of error coram nobis. He revealed

that in May 2012, he was arrested and eventually pled guilty to attempted assault. The

district attorney planned to pursue sentence enhancements based in part on his 1985

                                            -2-
conviction. Perceval’s petition alleged that his conviction should have required a

showing of intent and that applying sentence enhancements on the basis of that offense

was incompatible with the interests of justice.

       The district court denied Perceval’s request for coram nobis relief. It concluded

that Perceval had not been diligent in pursuing a remedy, as “he now asserts essentially

the same argument that he made on appeal in 1985 and in subsequent post-conviction

motions shortly thereafter.” The court also stated that Perceval “failed to show that other

remedies are inadequate,” and could not “establish that the claimed error on which he

relies resulted in a miscarriage of justice.”

                                                II

       On appeal, Perceval argues that he was diligent in pursuing relief because he was

not aware that his 1985 conviction could result in sentence enhancements on a later

conviction until June 2012. He also argues that, but for an improper jury instruction, he

likely would not have been convicted, although he does not deny possessing the weapon.

Finally, he contends that he was improperly singled out for selective prosecution.

Because Perceval proceeds pro se, we construe his filings liberally. Erickson v. Pardus,

551 U.S. 89, 94 (2007) (per curiam). We do not, however, “assume the role of

advocate.” Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008) (quotation

omitted).

       “A petition for a writ of coram nobis provides a way to collaterally attack a
                                            -3-
criminal conviction for a person . . . who is no longer ‘in custody’ and therefore cannot

seek habeas relief . . . .” Chaidez v. United States, 133 S. Ct. 1103, 1106 n.1 (2013).

Perceval “cannot obtain coram nobis relief unless he demonstrates due diligence in

bringing his claims, that other remedies are unavailable or inadequate, and that the

underlying trial error was fundamental, meaning the error resulted in a complete

miscarriage of justice.” United States v. Vasquez, 515 F. App’x 757, 758 (10th Cir.

2013) (unpublished) (quotation and alteration omitted); see also United States v.

Bustillos, 31 F.3d 931, 934 (10th Cir. 1994) (coram nobis petitioner must assert actual

innocence). “[C]oram nobis relief is not available to litigate issues already litigated; it is

reserved for claims which have yet to receive their first disposition.” Klein v. United

States, 880 F.2d 250, 254 n.1 (10th Cir. 1989). “When reviewing a denial of a coram

nobis petition, we review questions of law de novo, but review the district court’s

decision to deny the writ for an abuse of discretion.” United States v. Lester, No. 13-

3278, 2014 WL 814974, at *2 (10th Cir. Mar. 4, 2014) (unpublished) (quotation omitted).

       Perceval is not entitled to coram nobis relief. As the government notes, he has not

challenged the district court’s conclusion that the remedies available to him—including

appeal and the § 2255 petition—were adequate. See Vasquez, 515 F. App’x at 758. We

can affirm on that basis alone. See id. Moreover, in his initial appeal, Perceval admitted

that he possessed an “object and that it looked like a knife.” Perceval, 803 F.2d at 601,

603. Although Perceval now argues that he may not have been found guilty if he had
                                         -4-
been retried, he does not deny possessing the weapon. Under these circumstances, we

cannot conclude that the alleged errors resulted “in a complete miscarriage of justice,”

nor that we are compelled to grant the writ “to achieve justice.” Bustillos, 31 F.3d at 934

(granting the writ was not appropriate in case in which “defendant d[id] not assert his

innocence of the charge to which he pleaded guilty”).

                                            III

       AFFIRMED. Perceval’s motion to supplement the record is DENIED. His

motion to proceed in forma pauperis on appeal is GRANTED.



                                          Entered for the Court



                                          Carlos F. Lucero
                                          Circuit Judge




                                            -5-